UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
PETER McCLUSKEY,
                                             Plaintiff,
                                                                          MEMORANDUM AND ORDER
                 - against -                                                17-CV-5873 (RRM) (ARL)

JOHN IMHOF, et al.,
                                             Defendants.
----------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

        Pro se plaintiff Peter McCluskey, an individual who receives Supplemental Nutrition

Assistance Program (“SNAP”) benefits, brings this civil rights action against John Imhof, the

Commissioner of Nassau County Department of Social Services (“DSS”); Jeanne Ryan, the

SNAP Director at DSS; Samuel Roberts, the Commissioner of the New York State Office of

Temporary and Disability Assistance (“OTDA”); and Darla P. Oto, the Principal Hearing Officer

at OTDA, alleging, among other things, that “policies and practices” employed by DSS in

determining the medical income deduction for purposes of calculating SNAP benefits violate

federal law.1 All four defendants previously moved to dismiss McCluskey’s amended complaint

and, in a Report and Recommendation dated August 27, 2018 (the “R&R”), Magistrate Judge

Lindsay recommended granting the motions and dismissing this action. (McCluskey v. Imhof,

No. 17-CV-5873 (JFB) (ARL), 2018 WL 5077169, at *1 (E.D.N.Y. Aug. 27, 2018).)

McCluskey timely objected to the R&R, and upon review of those objections, Judge Joseph F.


1
 The Supplemental Nutrition Assistance Program (“SNAP”) provides needs-based nutritional
benefits to supplement the food budgets of low-income individuals and families. See
https://www.fns.usda.gov/snap/supplemental-nutrition-assistance-program. Although SNAP was
created by federal statute, state and local agencies are responsible for determining who is eligible
for benefits and how much they will receive. See https://www.fns.usda.gov/snap/state. DSS is
the agency responsible for determining SNAP benefit eligibility in Nassau County, where
McCluskey resides, and OTDA is a state agency charged with overseeing the administration of
SNAP benefits in New York State.
Bianco adopted the R&R in its entirety and entered judgment in favor of defendants.2

(McCluskey v. Imhof, No. 17-CV-5873 (JFB) (ARL), 2018 WL 4521207 (E.D.N.Y. Sept. 21,

2018).) McCluskey now moves 1) to alter or amend that judgment pursuant to Rule 59(e) of the

Federal Rules of Civil Procedure, (Doc. No. 59), and 2) to file a supplemental pleading pursuant

Rule 15(d), (Doc. No. 62). For the reasons set forth below, both motions are denied.

                                              BACKGROUND

        Although familiarity with the R&R and Judge Bianco’s order adopting that R&R is

presumed, the Court will nonetheless recap those facts necessary to provide context for this

Memorandum and Order. Eligibility for SNAP benefits is determined based on gross income,

minus certain exclusions and deductions. See 7 U.S.C. § 2014(c). One of those deductions – the

excess medical expense deduction set forth in 7 U.S.C. § 2014(e)(5) – is at issue in this case.

Subsection A of that provision states:

                 A household containing an elderly or disabled member shall be
                 entitled, with respect to expenses other than expenses paid on
                 behalf of the household by a third party, to an excess medical
                 expense deduction for the portion of the actual costs of allowable
                 medical expenses, incurred by the elderly or disabled member,
                 exclusive of special diets, that exceeds $35 per month.

Subsection B(i) requires state agencies to “offer an eligible household under subparagraph (A) a

method of claiming a deduction for recurring medical expenses that are initially verified under

the excess medical expense deduction in lieu of submitting information on, or verification of,

actual expenses on a monthly basis.” While this method is not prescribed by the statute,

subsection B(ii) dictates, among other things, that the method “shall … (II) rely on reasonable

estimates of the expected medical expenses of the [eligible elderly or disabled household]


2
 This action was re-assigned to the undersigned on September 10, 2019 following Judge Bianco’s elevation to the
Second Circuit Court of Appeals.

                                                        2
member for the certification period (including changes that can be reasonably anticipated based

on available information about the medical condition of the member, public or private medical

insurance coverage, and the current verified medical expenses incurred by the member) ….”

       New York State regulations essentially track the language of 7 U.S.C. § 2014(e)(5)(A).

Specifically, 18 N.Y.C.R.R. § 387.12(c) provides for “excess medical deductions” from

household income “consisting of that portion of medical expenses, excluding special diets, which

are in excess of $35 per month and incurred by a household member who meets the definition of

elderly (age 60 and older) or disabled ….” While that section does not delineate a method of

claiming a deduction for recurring medical expenses, OTDA’s SNAP Source Book

acknowledges that “Households eligible for the excess medical deduction must be allowed at

certification to give a reasonable estimate of the medical expenses they expect to incur during the

course of the certification period,” and appears to provide a method for presenting those

estimates. OTDA SNAP Source Book § 12(E)(7) (available at https://otda.ny.gov/legal).

The Instant Action

       According to McCluskey’s amended complaint (Doc. No. 27), the allegations of which

are assumed to be true for purposes of this Memorandum and Order, McCluskey has been a

SNAP recipient since 2005. (Am. Compl. at ¶ 20.) In May 2017, McCluskey was informed by a

Dr. Berger that he needed “dental procedures” for a “gum infection,” and that failure to undergo

such procedures might exacerbate his heart condition. (Id. at ¶ 21.) McCluskey obtained a

“verification of anticipated dental expenses” from Dr. Berger and a “certification of his heart

condition from his cardiologist,” and submitted these documents to DSS along with a form

requesting an increase in his SNAP benefits. (Id. at ¶¶ 22–23.)




                                                 3
       Defendant Ryan, the SNAP Director at DSS, subsequently sent McCluskey a “Document

Request Form,” which “demanded incurred medical bills.” (Id. at ¶ 25.) Since he had yet to

incur any dental expenses, he responded by sending Ryan bills from his cardiologist. (Id.)

Based on these bills, DSS increased his SNAP benefits by $8.00 per month. (Id. at ¶ 26.) DSS

declined to make an adjustment based on the anticipated dental expenses. (Id.)

       McCluskey appealed, quoting language from the OTDA Source Book § 12(E)(7). (See

Am. Compl. at ¶ 26.) Nonetheless, OTDA affirmed DSS’s decision, quoting the provisions of

18 N.Y.C.R.R. § 387.12(c) and holding: “[T]he undisputed record demonstrates that the

appellant has not yet incurred the anticipated dental expenses.” (Am. Compl. at ¶ 31.)

Defendant Oto, the OTDA’s Principal Hearing Officer, affirmed that decision. (Id. at ¶ 36.)

According to McCluskey, Oto relied in part on her own “irrelevant conclusion” that Dr. Berger’s

submission contained “only estimates, and it was not reasonabl[y] certain that plaintiff would

actually incur these costs in the certification period.” (Id. at ¶ 37.) McCluskey claims this

finding was contradicted in a sworn statement from Dr. Berger, who stated that he expected

McCluskey would incur the dental expenses during the certification period. (Id. at ¶ 39.)

       After receiving Oto’s decision, McCluskey wrote two letters to the OTDA

Commissioner, each of which stated in part:

               Please be on notice that … 18 NYCRR 387.12, as it is being
               administered by [DSS] and being affirmed by the OTDA, is in
               violation of 7 USC 2014(5)(B) [sic]. This illegal practice … has
               been the custom of the agency since 2012, and has been ignored by
               the OTDA.

(Am. Compl. at ¶ 42.) The allegation regarding 2012 was based on the DSS’s denial of his

January 2012 request for “a revised computation of his SNAP benefits based on an increase in

his anticipated medical costs at that time.” (Id. at ¶ 43.)


                                                  4
        Less than a month after writing the second these two letters, McCluskey commenced this

action. In a nutshell, McCluskey alleges that the “DSS and OTDA practice of adhering literally

to State law 18 N.Y.C.R.R. 387.12(c) in its method of allowing only incurred expenses for the

medical deduction violates the federal statute 7 USC 2014(5)(B) [sic] and its implementing

regulation” because “the federal law allows, as a deduction against countable income, a method

which includes anticipated expenses which are not yet incurred at certification.” (Id. at ¶ 15.)

McCluskey’s amended complaint does not expressly allege a violation of the Supremacy Clause.

Rather, its causes of action allege that defendants, through their “customs, policies, and

practices,” violated McCluskey’s “rights under 7 USC 2014” and “constitutional right to due

process.” (Id. at ¶ 60.)

        McCluskey’s amended complaint makes clear that he is suing Roberts and Oto in their

official capacities. (Id. at ¶ 43.) The pleading expressly alleges that that Roberts “had

connections to the illegal acts” because he “had knowledge of federal law violations and was

responsible for the enforcement of the acts but took no action to address the wrongdoing against

Plaintiff.” (Id. at ¶ 8.) Recognizing that “the Eleventh Amendment does not bar a suit for

violation of federal rights seeking declaratory or injunctive relief against state officials in their

official capacity because such action is not considered an action of the State,” McCluskey seeks

only injunctive and declaratory relief with respect to these defendants.

The Motions to Dismiss

        In two separate motions filed by New York State Department of Law and the Nassau

County Attorney, all of the defendants moved to dismiss the amended complaint. (Docs. No. 31,

34.) Those motions – along with two motions for sanctions filed by McCluskey, (Docs. No. 22,

40) – were referred to Magistrate Judge Lindsay for a Report and Recommendation. (Doc. No.



                                                   5
45.) On August 27, 2018, Judge Lindsay issued her R&R, recommending that defendants’

motions be granted and that McCluskey’s motions be denied. With respect to the motions to

dismiss, Judge Lindsay concluded: 1) the Eleventh Amendment barred the claims against

Roberts, since there were “no allegations that connect Roberts to any of the alleged

wrongdoing,” (R&R (Doc. No. 49) at 13); 2) “Imhof’s lack of personal involvement

foreclose[d]” his liability under 42 U.S.C. § 1983, (R&R at 18); 3) McCluskey failed to

adequately allege a violation of his procedural due process rights, (R&R at 18–21); and 4)

McCluskey did not establish a basis for municipal liability under Monell v. Dep’t of Soc. Servs.,

436 U.S. 658 (1978), (id. at 21–23).

       McCluskey did not object to that portion of the R&R which denied his motions, but

objected to all of Judge Lindsay’s findings and recommendations relating to the motions to

dismiss. First, he argued that Roberts was on notice of the wrongdoing in his case because

McCluskey had raised similar issues in a 2012 case against the OTDA and its Commissioner.

Second, he argued that Imhof had constructive knowledge that DSS was violating federal law

because McCluskey copied him on correspondence he sent to Ryan. Third, he argued that he had

not only adequately alleged a procedural due process violation, but had also alleged a violation

of 7 U.S.C. § 2014(e)(5)(B) and the Supremacy Clause as well. Fourth, McCluskey argued that

he had adequately established a Monell claim by alleging two instances in which DSS

disregarded 7 U.S.C. § 2014(e)(5)(B) and relied on an allegedly unconstitutional state law – 18

N.Y.C.R.R. §387.12 – in ruling against him.

       Judge Bianco addressed these objections in an order dated September 21, 2018, which

adopted the R&R in its entirety. First, he held that Judge Lindsay properly recommended

dismissing the claims against Roberts. Noting that McCluskey would have to establish that



                                                6
Roberts had “a direct connection to, or responsibility for, the alleged illegal action,” (9/21/18

Order (Doc. No. 54) at 4) (quoting Zappulla v. Fischer, No. 11-CV-6733 (JMF), 2013 WL

1387033, at *10 (S.D.N.Y. Apr. 5, 2013)), Judge Bianco held that McCluskey’s amended

complaint failed to “allege that Roberts was directly connected to or responsible for the allegedly

illegal determinations.” (Id.). Second, he held that Judge Lindsay properly recommended

dismissing the claims against Imhof. Judge Bianco noted that supervisory liability under § 1983

attaches only when “an official has actual or constructive notice of unconstitutional practices and

demonstrates ‘gross negligence’ or ‘deliberate indifference’ by failing to act,” (id. at 5 (quoting

McLennon v. City of New York, 171 F. Supp. 3d 69, 101-02 (E.D.N.Y. 2016)). Judge Bianco

then held that, even assuming that Imhof knew of the alleged constitutional violations,

McCluskey’s amended complaint was “devoid of any non-conclusory allegation that Imhof acted

with gross negligence or deliberate indifference” in failing to act to prevent the violation. (Id.)

       Third, with respect to the procedural due process claim, Judge Bianco opined that

McCloskey misunderstood Judge Lindsay’s basis for denying the procedural due process claim.

Judge Bianco pointed out that Judge Lindsay did not conclude that McCluskey “failed to state a

procedural due process claim because post-deprivation procedures were available to him,” but

recommended denying the due process claim because she “determined that those procedures

were adequate.” (Id. at 5.) Judge Bianco upheld that determination and, in a footnote, held that

it was unnecessary to “decide whether plaintiff’s claims are based on established state

procedures rather than random acts.” (Id. at 5, n.5.) Finally, Judge Bianco held that Judge

Lindsay was correct in dismissing the Monell claim because 1) McCluskey had not alleged a

constitutional violation, 2) the two instances in which McCluskey was allegedly unlawfully

denied benefits were insufficient to establish a municipal custom or policy, and 3) McCluskey



                                                  7
had not alleged that DSS “made any meaningful or conscious choice to carry out the state law

governing benefits determinations (and it is highly unlikely that plaintiff could plausibly assert

that it did).” (Id. at 7).

The Instant Motions

         After Judge Bianco entered judgment against him, McCluskey filed the instant motions to

alter and amend the judgment pursuant to Rule 59(e) and to file a supplementary complaint

pursuant to Rule 15(d). McCluskey’s Rule 59(e) motion addresses each of Judge Bianco’s

findings, largely repeating the arguments from his objections to the R&R or introducing new

authorities in support of those arguments, but also advancing altogether new arguments.3 First,

McCluskey argues that Judge Bianco was “utterly incorrect” in holding that there was no

evidence to connect Roberts to the alleged wrongdoing. (Mot. to Amend Judgment (Doc. No.

59) at 3.) Citing to New York Social Services Law § 22, which authorizes OTDA’s

commissioner to “designate and authorize one or more appropriate members of his staff” to

decide appeals from the denial of benefits, McCluskey argues that Roberts was connected to the

alleged wrongdoing since it was his designee who upheld Ryan’s decision to deny him benefits.

(Id.) Second, citing to Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 254 (2d Cir.

2001), for the proposition that personal involvement of a supervisory official may be established



3
 The motion also raises a procedural argument, asserting that Judge Bianco adopted the R&R without awaiting his
reply papers. (Mot. to Amend Judgment at 1.) In support of this argument, McCluskey cites to “FRCP 27(a)(2),”
alleging that this section provides that “any party may respond to a motion within 10 days after service.” (Id.)
However, the briefing of objections to the R&R is governed by Fed. R. Civ. P. 72(b)(2), which provides, in pertinent
part:

                  Within 14 days after being served with a copy of the recommended disposition,
                  a party may serve and file specific written objections to the proposed findings
                  and recommendations. A party may respond to another party's objections within
                  14 days after being served with a copy.

Rule 72(b)(2) does not authorize a reply. Even if it did, McCluskey has not explained what, if anything, in the reply
papers would have altered Judge Bianco’s decision.

                                                          8
by evidence that “the [official], after being informed of the violation through a report or appeal,

failed to remedy the wrong,” McCluskey argues that Judge Bianco’s “contention that plaintiff’s

allegations do not support deliberate indifference is irrelevant.” (Mot. to Amend Judgment at 9.)

       Third, with respect to the due process claim, McCluskey argues that Judge Bianco

himself misconstrued the law when he ruled that he did not need to “decide whether plaintiff’s

claims are based on established state procedures rather than random acts.” (Id. at 6.) McCluskey

contends that “the actual procedures utilized in the denial of plaintiff’s request for benefits were

all post-deprivation remedies.” (Id.) McCluskey also points out that his procedural due process

claim was not the only violation of federal law alleged in his pleading, claiming that his amended

complaint also alleged violations of the Supremacy Clause and 7 U.S.C. § 2014(e)(5)(B).

       Finally, McCluskey advances several arguments relating to the Monell issue. First, he

invokes the doctrine of collateral estoppel, alleging that the “identical issue” was litigated in his

2012 action and that it was “determined that there was a municipal policy underlying the action

which deprived plaintiff of SNAP benefits.” (Id. at 2, 8.) Second, he argues that Judge Bianco

“misconstrued the law in stating that an unconstitutional law” was a prerequisite to his Monell

claim, (id.), and that he had in fact alleged a violation of the Supremacy clause, (id. at 7). Third,

relying on Dudek v. Nassau Cty. Sheriff’s Dep’t, 991 F. Supp. 2d 402, 411 (E.D.N.Y. 2013),

McCluskey argues that Judge Bianco was mistaken in ruling that there were “no allegations that

DSS made any meaningful or conscious choice to carry out the state law governing benefits

determinations” and that it was “highly unlikely that plaintiff could plausibly assert that it did.”

(Mot. to Amend Judgment at 3–4.)




                                                  9
                                    STANDARD OF REVIEW

       “Under Rule 59(e), ‘district courts may alter or amend judgment to correct a clear error of

law or prevent manifest injustice.’” 4 Pillar Dynasty LLC v. New York & Co., Inc., 933 F.3d

202, 216 (2d Cir. 2019) (quoting Munafo v. Metro. Transp. Auth., 381 F.3d 99, 105 (2d Cir.

2004)). “It is well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at

the apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998); see also Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (Rule 59(e) motion “may not be used to

relitigate old matters, or to raise arguments or present evidence that could have been raised prior

to the entry of judgment.”)

       Because McCluskey is proceeding pro se, the Court “must interpret his papers liberally

‘to raise the strongest arguments that they suggest.’” Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d

Cir. 2015) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). Nonetheless, a court

may grant a Rule 59(e) motion “only if the movant satisfies the heavy burden of demonstrating

‘an intervening change of controlling law, the availability of new evidence, or the need to correct

a clear error or prevent manifest injustice.’” Hollander v. Members of Bd. of Regents, 524 F.

App’x 727, 729 (2d Cir. 2013) (summary order) (quoting Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

                                           DISCUSSION

       With one exception, noted below, McCluskey’s arguments are not cognizable under Rule

59(e). Some of the arguments raised in McCluskey’s Rule 59(e) motion attempt to raise new

arguments that were never raised before Judge Bianco. McCluskey’s first argument, for

example, asserts that Roberts was connected to the alleged wrongdoing because the Hearing



                                                  10
Officer who upheld Ryan’s determination was a “Commissioner’s Designee.” That argument –

which would have the absurd effect of essentially eliminating the OTDA Commissioner’s

Eleventh Amendment immunity in every case – was not made in the objections to the R&R.

Similarly, the collateral estoppel argument which McCluskey advances in connection with his

Monell claim was never raised in the objections to the R&R.

       Other arguments attempt to relitigate the objections to the R&R. For example,

McCluskey’s argument that Judge Bianco misconstrued the law in denying the procedural due

process claim is simply an attempt to secure a rehearing on the merits or “a second bite at the

apple.” See Sequa Corp., 156 F.3d at 144. The same is true of two of McCluskey’s other

arguments: that Judge Bianco 1) misconstrued the law in dismissing his Monell claim and 2)

was mistaken in ruling that there were “no allegations that DSS made any meaningful or

conscious choice to carry out the state law governing benefits determinations,” (id. at 3–4).

       To be sure, some of McCluskey’s arguments cite to cases and authorities that were not

mentioned in his objection to the R&R. However, these cases are either not controlling or do not

establish “an intervening change of controlling law.” For example, in arguing that Imhof has

supervisory liability under § 1983, McCluskey relies on a 2001 case – Johnson v. Newburgh

Enlarged Sch. Dist. – for the proposition that personal involvement of a supervisory official may

be established by evidence that “the [official], after being informed of the violation through a

report or appeal, failed to remedy the wrong.” That proposition was well-settled even in 2001;

Johnson does not reflect a change in the law, much less an “intervening change.” Similarly,

Dudek v. Nassau County Sheriff’s Dep’t, which McCluskey discusses extensively in arguing that

DSS made a “meaningful and conscious choice” to carry out state law is not controlling, since

Dudek was authored by a court of co-ordinate jurisdiction. See Nat’l Elec. Signaling Co. v.



                                                11
Telefunken Wireless Tel. Co., 221 F. 629, 632 (2d Cir. 1915) (decision of a court of co-ordinate

jurisdiction not controlling).

         Only one of McCluskey’s arguments presents an arguable ground for Rule 59(e) relief –

his suggestion that Judge Bianco did not address objections to alleged violations of the

Supremacy Clause and 7 U.S.C. § 2014(e)(5)(B). Even if Judge Bianco’s 9/21/18 Order did not

expressly address these claims, they are without merit for the reasons that follow.

         “In order to seek redress through § 1983, … a plaintiff must assert the violation of a

federal right, not merely a violation of federal law.” Blessing v. Freestone, 520 U.S. 329, 340

(1997) (emphasis in original). The Supremacy Clause, which is contained in Article VI, clause

2, of the United States Constitution, provides:

                  This Constitution, and the Laws of the United States which shall be
                  made in Pursuance thereof; and all Treaties made, or which shall
                  be made, under the Authority of the United States, shall be the
                  supreme Law of the Land; and the Judges in every State shall be
                  bound thereby, any Thing in the Constitution or Laws of any State
                  to the Contrary notwithstanding.

“It is apparent that this Clause creates a rule of decision”; it is “equally apparent that the

Supremacy Clause is not the source of any federal rights.” Armstrong v. Exceptional Child Ctr.,

Inc., 135 S. Ct. 1378, 1383 (2015) (internal quotation marks and citation omitted). Accordingly,

the Supremacy Clause “certainly does not create a cause of action,” id., and does not provide an

implied right of action. Id. at 1385. Accordingly, the Supremacy Clause itself may not serve as

the basis for McCluskey’s § 1983 claim.4




4
 While the Supreme Court has “long held that federal courts may in some circumstances grant injunctive relief
against state officers who are violating, or planning to violate, federal law,” Armstrong, 135 S. Ct. at 1384 (citing Ex
parte Young, 209 U.S. 123, 150–51 (1908)), the Supreme Court has made it clear that this is a “judge-made remedy”
which does not “rest[] on an implied right of action contained in the Supremacy Clause.” Id.


                                                          12
          Not all federal statutory violations can serve as the basis for a § 1983 claim, either. “In

order to seek redress through § 1983, … a plaintiff must assert the violation of a federal right,

not merely a violation of federal law.” Blessing v. Freestone, 520 U.S. 329, 340 (1997)

(emphasis in original). “The determination of whether a particular federal statute creates a

federal right of the kind enforceable by an action for damages under § 1983 requires inquiry into

‘whether or not Congress intended to confer individual rights upon a class of beneficiaries.’”

NextG Networks of NY, Inc. v. City of New York, 513 F.3d 49, 52 (2d Cir. 2008) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002)). The Supreme Court looks at three factors

when making this determination:

                 First, Congress must have intended that the provision in question
                 benefit the plaintiff. Second, the plaintiff must demonstrate that
                 the right assertedly protected by the statute is not so “vague and
                 amorphous” that its enforcement would strain judicial competence.
                 Third, the statute must unambiguously impose a binding obligation
                 on the States. In other words, the provision giving rise to the
                 asserted right must be couched in mandatory, rather than precatory,
                 terms.

Blessing, 520 U.S. at 340 (internal citations omitted).

          The Second Circuit has held that the time limits for determining and providing SNAP

benefits, set forth in 7 U.S.C. § 2020(e)(3) and (9), are privately enforceable through lawsuits

pursuant to § 1983. See Briggs v. Bremby, 792 F.3d 239, 241–46 (2d Cir. 2015). However,

neither the Second Circuit nor any court in this Circuit has yet held that 7 U.S.C. § 2014(e)(5)(B)

is. Accordingly, it is unclear whether McCluskey can use this statute as a basis for his § 1983

claims.

          Even assuming that 7 U.S.C. § 2014(e)(5)(B) can be privately enforced through a civil

rights action, McCluskey has not established a violation of this subsection or that state law is

inconsistent with this subsection. Section 2014(e)(5)(B) requires state agencies to offer eligible

                                                   13
households “a method of claiming a deduction for recurring medical expenses that are initially

verified under the excess medical expense deduction in lieu of submitting information on, or

verification of, actual expenses on a monthly basis.” 7 U.S.C. § 2014(e)(5)(B) (emphasis added).

The only state law which McCluskey cites – 18 N.Y.C.R.R. § 387.12(c) – is not to the contrary;

indeed, this state law largely repeats the provisions of 7 U.S.C. § 2014(e)(5)(A). McCluskey

does not allege that state law or the OTDA does not offer a method which complies with the

dictates of 7 U.S.C. § 2014(e)(5)(B). To the contrary, McCluskey’s own pleading alleges that

there is an “OTDA rule which, based on federal law, provides three ways a member may

establish expected medical expenses.” (Am. Compl. at ¶ 48.)

        Moreover, McCluskey has not alleged facts to suggest that he is eligible to use such a

method. As Judge Lindsay noted in her Report and Recommendation, there is nothing “to

suggest that McCluskey’s anticipated dental expense would have fallen under the definition of

‘recurring medical expenses.’” (R&R at 5 n.5.) There is also nothing to suggest that those

expenses were “initially verified.” Accordingly, even assuming that a violation of 7 U.S.C. §

2014(e)(5)(B) could serve as a basis for a § 1983 action, McCluskey has not alleged a claim

under this federal statute.

The Motion to Amend the Complaint

        Since McCluskey is not entitled to relief under Rule 59(e), his motion to supplement or

amend the complaint is denied. “A party seeking to file an amended complaint postjudgment

must first have the judgment vacated or set aside pursuant to Rules 59(e) or 60(b).” Hollander v.

Members of Bd. of Regents, 524 F. App’x 727, 729 (2d Cir. 2013) (quoting Williams v. Citigroup

Inc., 659 F.3d 208, 213 (2d Cir. 2011)).




                                                14
                                         CONCLUSION

       For the reasons set forth above, McCluskey’s motions 1) to alter or amend the judgment

pursuant to Fed. R. Civ. P. 59(e) and 2) to file a supplemental pleading pursuant Fed. R. Civ. P.

15(d) are denied. The Clerk of Court is respectfully directed to mail a copy of this Memorandum

and Order to the pro se plaintiff and to note that mailing on the docket.

                                                      SO ORDERED.

Dated: Brooklyn, New York                             Roslynn R. Mauskopf

       September 30, 2019
                                                      ___________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                15
